        Case 19-70617           Doc 9       Filed 05/06/19       Entered 05/06/19 07:18:05              Desc Main
                                               Document          Page 1 of 2




     SIGNED THIS 6th day of May, 2019

      THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
      PLEASE SEE DOCKET FOR ENTRY DATE.




                                        UNITED STATES BANKRUPTCY COURT
                                      FOR THE WESTERN DISTRICT OF VIRGINIA

     IN RE: TROY MICHAEL WASHBURN                                        CHAPTER 13

                                                                         CASE #      19-70617

                                                          ORDE R

            The above-captioned matter is deficient in the following area(s):


            The petition was filed without the following required bankruptcy form(s). Official Forms specific for
            individuals or Official Forms for non-individuals (check appropriate form(s)).

                   Schedule A/B (Form 106A/B or 206A/B)
                   Schedule C (Form 106C)
                   Schedule D (Form 106D or 206D)
                   Schedule E/F (Form 106E/F or 206E/F)
                   Schedule G (Form 106G or 206G)
                   Schedule H (Form 106H or 206H)
                   Schedule I (Form 106I)
                   Schedule J (Form 106J)
                   Schedule J-2 (Form 106J-2)
                   A Summary of Your Assets and Liabilities and Certain Statistical Information (Form 106Sum)
                   Declaration About an Individual Debtor's Schedules (Form 106Dec)
                   Statement of Financial Affairs (Form 107 or 207)
                   Disclosure of Compensation of Attorneys for Debtors




14daydef120115                                           Page 1 of 2
         Case 19-70617           Doc 9       Filed 05/06/19         Entered 05/06/19 07:18:05                Desc Main
                                                Document            Page 2 of 2


            Page 8 of the petition (Form 101) has not been completed.

            The petition was filed without Form 122 (Means Test Calculation)

     ✔     The Chapter 13 petition was filed without a Chapter 13 Plan

           The petition was filed without a certification that he/she has received an approved credit counseling briefing
           in the 180 day period ending on the date of filing of the petition or a certification of exigent circumstances.


            It is accordingly


                                                          ORDERED

     that failure to cure said deficiency(ies) within fourteen (14) days from the date the petition was originally filed, or to file a
     pleading within such time requesting a hearing upon such asserted deficiency(ies), this case may be dismissed without
     further notice or hearing.

     Service of a copy of this Order shall be made to debtor(s) and counsel for debtor(s); trustee; and other parties
     as may be appropriate.


                                                      **END OF ORDER**




14daydef120115                                              Page 2 of 2
